Title: To Thomas Jefferson from George Jefferson, 16 June 1800
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir,
Richmond 16th. June 1800

I some days ago receive a number of packages for you from Mr. Barnes, and likewise a cask & two boxes which were not mentioned in the bill of loading; the whole of which I forwarded by Thos. Priddy’s boat a few days afterwards.
I also sent you a cask of molasses at the enormous price of 4/6 ⅌. bill inclosed.
I am Dear Sir Your Very humble servt.

Geo. Jefferson

